Exhibit 23.1 Webb & Company, P.A. Certified Public Accountants CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 Amendment #2 of our report datedJuly 15, 2011 relating to the May 31, 2011 financial statements of Dynamic Nutra Enterprises Holdings, Inc. We also consent to the reference to our Firm under the caption "Experts" in the Registration Statement. /s/ Webb & Company WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida December 23, 2011
